      Case 1:20-cv-05185-LMM-LTW Document 1 Filed 12/22/20 Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

JEDIDIAH BROWN                 :
                               :
Plaintiff,                     :
                               :                      CIVIL ACTION NO:
vs.                            :
                               :
JACKSON PROTECTION AGENCY, LLC :
and PARTNERS FOR HOME, INC.    :
                               :                      DEMAND FOR JURY TRIAL
Defendants.                    :

                                   COMPLAINT

       COMES NOW Plaintiff Jedidiah Brown (hereinafter “Plaintiff”) and

submits this Complaint showing the Court as follows:

                                           1.

       This is a case arising out of Defendants’ employment discrimination and

retaliation against Plaintiff in violation of Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C. § 2000e et seq. (“Title VII”).

                          JURISDICTION AND VENUE

                                           2.

       Plaintiff’s claims present federal questions over which this Court has

jurisdiction pursuant to 28 U.S.C. § 1331, § 1343(a), and 42 U.S.C. § 2000e-

5(f)(3).
      Case 1:20-cv-05185-LMM-LTW Document 1 Filed 12/22/20 Page 2 of 11




                                           3.

       Venue is proper in this Court pursuant to 42 U.S.C. § 2000e-5(f)(3) and 28

U.S.C. §§ 1391(b) and (c), as every act of which Plaintiff complains occurred in

the Atlanta Division of the United States District Court for the Northern District of

Georgia.

                                           4.

       Plaintiff satisfied all conditions precedent to filing this action, including

filing charges of discrimination with the U.S. Equal Employment Opportunity

Commission, and receiving Notices of Right to Sue within ninety days of filing

this civil action.

                                       PARTIES

                                           5.

       Plaintiff is an African American male citizen of the United States, and a

resident of the State of Georgia. Plaintiff identifies as bisexual. Plaintiff is an

outspoken and well-known advocate for racial justice.

                                           6.

       Defendant Jackson Protection Agency, LLC (hereinafter “JPA”) is a

domestic limited liability company that provides security services to clients. JPA

was registered with the Georgia Secretary of State to conduct business in the State

                                            2
     Case 1:20-cv-05185-LMM-LTW Document 1 Filed 12/22/20 Page 3 of 11




of Georgia at all times relevant to the allegations in this Complaint. JPA may be

served with process upon its registered agent, Brandon Shea Jackson at 1740

Hudson Bridge Rd., Stockbridge, GA 30281. At all times relevant to Plaintiff’s

claims, JPA employed 15 or more employees. JPA is an “employer” and/or “joint

employer” under Title VII at all times pertinent to this action and was Plaintiff’s

employer pursuant to the statute.

                                          7.

      Defendant Partners For HOME, Inc. (hereinafter “PFH”) is a domestic

nonprofit corporation that partners with other nonprofits, government, and business

leaders in order to provide guidance and shelter for the homeless population in

Atlanta, Georgia. PFH was registered with the Georgia Secretary of State to

conduct business in the State of Georgia at all times relevant to the allegations in

this Complaint. PFH may be served with process upon its registered agent, Cathryn

Marchman at 55 Trinity Ave, Atlanta, GA, 30303. At all times relevant to

Plaintiff’s claims, upon information and belief, PFH employed 15 or more

employees. PFH is an “employer” and/or “joint employer” under Title VII at all

times pertinent to this action and was Plaintiff’s employer pursuant to the statute.




                                          3
     Case 1:20-cv-05185-LMM-LTW Document 1 Filed 12/22/20 Page 4 of 11




                          FACTUAL ALLEGATIONS

                                        8.

      For all times relevant to this lawsuit, PFH contracted with JPA to provide

security services at two Atlanta-area hotels housing homeless individuals.

                                        9.

      In or around April 2020, JPA hired Plaintiff as a Security Officer and he was

promoted to Supervisory Security Officer shortly thereafter.

                                        10.

      Plaintiff was assigned to manage JPA’s security operations at two Atlanta-

area hotels housing homeless individuals under its contract with PFH.

                                        11.

      While working at the two hotels as Supervisory Security Officer, PFH

exercised control over Plaintiff’s terms and conditions of employment.

                                        12.

      For example, PFH directed Plaintiff’s work at the hotels; Plaintiff attended

daily meetings led by PFH supervisors; Plaintiff was responsible for adhering to

PFH’s employment standards; and PFH disciplined security officers and

supervisors.




                                         4
     Case 1:20-cv-05185-LMM-LTW Document 1 Filed 12/22/20 Page 5 of 11




                                         13.

      Plaintiff soon realized that Defendants maintained a culture of

discrimination and retaliation against hotel residents and Defendants’ employees.

                                         14.

      For example, JPA’s Operations Manager told Plaintiff to find a pretextual

reason to justify the termination of two gay security officers.

                                         15.

      Plaintiff regularly advocated against Defendants’ unfair treatment of

residents and employees. Plaintiff brought complaints directly to supervisors and

officers of Defendants.

                                         16.

      On or around May 20, 2020, JPA’s CEO Ronnie Jackson and CFO Shea

Jackson told Plaintiff of a rumor that Plaintiff had a sexual relationship with a male

resident. They asked Plaintiff if he was gay. Plaintiff denied the accusation of an

inappropriate relationship.

                                         17.

      On or around June 22, 2020, JPA’s CEO Ronnie Jackson informed Plaintiff

that he discovered from a Huffington Post article that Plaintiff was bisexual and

decided to terminate Plaintiff’s employment.

                                          5
       Case 1:20-cv-05185-LMM-LTW Document 1 Filed 12/22/20 Page 6 of 11




                                         18.

       Jackson also referenced Plaintiff’s racial justice advocacy as another reason

for his termination.

                    COUNT ONE – SEX DISCRIMINATION

                                         19.

       Plaintiff hereby incorporates each and every preceding paragraph as if fully

set forth herein.

                                         20.

       Plaintiff is bisexual and, therefore, a member of a protected class under Title

VII.

                                         21.

       Because of his sexual orientation, Defendants discriminated against Plaintiff

by involuntarily terminating his employment.

                                         22.

       Defendants acted in bad faith, willfully and wantonly disregarded Plaintiff’s

rights under Title VII, and acted in reckless disregard for Plaintiff’s rights under

Title VII.




                                          6
     Case 1:20-cv-05185-LMM-LTW Document 1 Filed 12/22/20 Page 7 of 11




                                          23.

      As a result of Defendants’ unlawful actions, Plaintiff has suffered lost

compensation, emotional distress, inconvenience, humiliation, and other

indignities.

                                          24.

      Plaintiff is entitled to damages including back pay and lost benefits, front

pay, compensatory damages, punitive damages, attorney’s fees and costs of

litigation, and all other relief recoverable under Title VII.

                      COUNT TWO – RACE DISCRIMINATION

                                          25.

      Plaintiff hereby incorporates each and every preceding paragraph as if fully

set forth herein.

                                          26.

      Plaintiff is African American and, therefore, a member of a protected class

under Title VII.

                                          27.

      Plaintiff is a well-known advocate on behalf of the African American

community.




                                           7
     Case 1:20-cv-05185-LMM-LTW Document 1 Filed 12/22/20 Page 8 of 11




                                          28.

      Because of his racial justice advocacy, Defendants discriminated against

Plaintiff by involuntarily terminating his employment.

                                          29.

      Defendants acted in bad faith, willfully and wantonly disregarded Plaintiff’s

rights under Title VII, and acted in reckless disregard for Plaintiff’s rights under

Title VII.

                                          30.

      As a result of Defendants’ unlawful actions, Plaintiff has suffered lost

compensation, emotional distress, inconvenience, humiliation, and other

indignities.

                                          31.

      Plaintiff is entitled to damages including back pay and lost benefits, front

pay, compensatory damages, punitive damages, attorney’s fees and costs of

litigation, and all other relief recoverable under Title VII.

                       COUNT THREE – RETALIATION

                                          32.

      Plaintiff hereby incorporates each and every preceding paragraph as if fully

set forth herein.

                                           8
     Case 1:20-cv-05185-LMM-LTW Document 1 Filed 12/22/20 Page 9 of 11




                                         33.

      Plaintiff engaged in statutorily protected activity by opposing conduct and

actions made unlawful under Title VII. Plaintiff did this by advocating against the

unfair and illegal treatment of residents and employees by Defendants.

                                         34.

      Because of his protected activity, Defendants retaliated against Plaintiff by

involuntarily terminating his employment.

                                         35.

      Defendants acted in bad faith, willfully and wantonly disregarded Plaintiff’s

rights under Title VII, and acted in reckless disregard for Plaintiff’s rights under

Title VII.

                                         36.

      As a result of Defendants’ unlawful actions, Plaintiff has suffered lost

compensation, emotional distress, inconvenience, humiliation, and other indignities.

                                         37.

      Plaintiff is entitled to damages including back pay and lost benefits, front pay,

compensatory damages, punitive damages, attorney’s fees and costs of litigation,

and all other relief recoverable under Title VII.




                                          9
     Case 1:20-cv-05185-LMM-LTW Document 1 Filed 12/22/20 Page 10 of 11




                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that this Court assume jurisdiction of this

action and after trial:

       1. Grant Plaintiff a declaratory judgment holding that the actions of

Defendants described above violated and continue to violate the rights of

Plaintiff as secured by Title VII;

       2. Grant Plaintiff a permanent injunction enjoining Defendants, their

agents, successors, employees, attorneys and those acting in concert with the

Defendants and on Defendants’ behalf from continuing to violate Title VII;

       3. Grant Plaintiff an order requiring Defendants to make Plaintiff

whole by reinstating him to the position he would have occupied in the absence of

the discrimination and retaliation as set out herein (or front pay), back pay (plus

interest),

compensatory, punitive, and/or nominal damages, loss of seniority, and benefits;

       4. Grant Plaintiff his reasonable attorney’s fees and costs in this action;

       5. Grant Plaintiff a jury trial on all issues triable by a jury; and

       6. Grant such other relief as the Court and/or a jury deems just and proper.



       Respectfully submitted, this 22nd day of December, 2020.

                                            10
Case 1:20-cv-05185-LMM-LTW Document 1 Filed 12/22/20 Page 11 of 11




                                     By:   s/ Michael B. Schoenfeld
                                           Georgia Bar No. 863727
                                           Stanford Fagan LLC
                                           2540 Lakewood Avenue SW
                                           Atlanta, GA 30315
                                           (404) 622-0521, ext. 2244
                                           michaels@sfglawyers.com




                                11
